 1                                                                District Judge Marsha J. Pechman
                                                               Magistrate Judge Michelle L. Peterson
 2
 3
 4
 5
 6
 7
 8
 9                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
10
                                           AT SEATTLE
11
12
     SURINDER SINGH,                                        CASE No. 19-cv-872-MJP-MLP
13
                                          Petitioner,
                                                            STIPULATED MOTION AND
14
                                 v.                         ORDER FOR VOLUNTARY
15                                                          DISMISSAL WITH PREJUDICE
   UNITED STATES DEPARTMENT OF
16 HOMELAND SECURITY, et al.,
                      Respondents.                          Noted on Calendar: July 8, 2019
17
18
                                                  JOINT STIPULATION
19
               WHEREAS on June 6, 2019, Petitioner filed a petition for a writ of habeas corpus
20
21 pursuant to 28 U.S.C. § 2241 and an emergency motion for a stay of removal. Dkt. Nos.
22
     1, 1-1.
23
               WHEREAS, on June 6, 2019, the Honorable Marsha J. Pechman temporarily
24
25 stayed Petitioner’s removal from the United States and ordered Respondents to show
26
     cause why the petition should not be granted within thirty days. Dkt. No. 2.
27
28



      Stipulated Motion for Voluntary Dismissal
      19-cv-872-MJP - MLP - 1
1             WHEREAS, on June 5, 2019, the day prior to the filing of the petition, the
2
     Government removed Petitioner to India.
3
              WHEREAS, the parties agree that Petitioner’s habeas petition is moot and should
4
5 be dismissed without fees or costs to either party.
6
              NOW THEREFORE, the parties, through their respective counsel of record, do
7
     hereby STIPULATE AND AGREE, and respectfully request, that the Court make and
8
9 enter the following order:
10
              Petitioner’s Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 is
11
     DISMISSED with prejudice and without fees or costs to either party.
12
13            Respectfully submitted,
14
        Dated this 8th day of July, 2019.            Dated this 8th day of July, 2019.
15
        LAW OFFICES OF JENNIFER                      BRIAN T. MORAN
16
        LESMEZ                                       United States Attorney
17
         s/ Jennifer Lesmez                           s/ Michelle Lambert
18                                                   MICHELLE LAMBERT, NY 4666657
        JENNIFER LESMEZ, WSBA No. 34547              Assistant United States Attorney
19      5800 Soundview Dr., Suite B-104              1201 Pacific Ave, Suite 700
        Gig Harbor, Washington 98335                 Tacoma, Washington 98406
20
        Phone: 509-424-8697                          Phone: 253-428-3824
21      Email: jlesmez@aol.com                       Email: michelle.lambert@usdoj.gov
22
        Attorney for Petitioner                      Attorney for Respondents
23
24
25
26
27
28



      Stipulated Motion for Voluntary Dismissal
      19-cv-872-MJP - MLP - 2
 1                                                    ORDER

 2
             The parties having so stipulated, IT IS ORDERED that this case is voluntarily dismissed
 3
 4 with prejudice, without fees or costs.
 5
             Dated this 9th day of July, 2019.
 6
 7
 8
 9
10
                                                          A
                                                          Marsha J. Pechman
11                                                        United States Senior District Judge
12
13
14
15
16
17
18 Recommended for entry this                    of       , 2019.

19
20 MICHELLE L. PETERSON
21 United States Magistrate Judge
22
23
24
25
26
27
28



     Stipulated Motion for Voluntary Dismissal
     19-cv-872-MJP - MLP - 3
